355 U.S. 372 (1958)
SUNSHINE BOOK CO. ET AL.
v.
SUMMERFIELD, POSTMASTER GENERAL.
No. 587.
Supreme Court of United States.
Decided January 13, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT.
O. John Rogge for petitioners.
Solicitor General Rankin, Assistant Attorney General Doub and Samuel D. Slade for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgment of the United States Court of Appeals for the District of Columbia Circuit is reversed. Roth v. United States, 354 U.S. 476.